internal_revenue_service number release date index number ---------------------------------- -------------------------- ----------------------------------- re ----------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no -------------- telephone number ---------------------- refer reply to cc psi plr-101419-13 date date decedent spouse son trust ---------------------------------------------------------------- date -------------------------------- ------------------------------------------------------- ---------------------------- ----------------------------------------------------------- ---------------------- dear ----------------------- this letter responds to your letter of date requesting a ruling that pursuant to revproc_2001_38 2001_1_cb_1335 the qualified_terminable_interest_property qtip_election made with respect to a credit_shelter_trust established under the terms of trust is a nullity for federal estate gift and generation-skipping_transfer_tax purposes the facts and representations submitted are summarized as follows decedent died testate on date survived by his wife spouse prior to decedent’s death decedent created trust a revocable_trust which became irrevocable upon decedent’s death under the terms of decedent’s will decedent bequeathed all of his real and tangible_personal_property outright to spouse and bequeathed the rest and residue of any property real or personal to trust pursuant to the terms of trust upon decedent’s death trust became irrevocable and the trustee was directed to divide trust into trust a marital trust and trust a credit_shelter_trust pursuant to trust the trustee is directed to allocate that fraction plr-101419-13 of the trust estate that will pass free of federal and state_death_taxes to trust under trust the trustee has discretion to pay so much of the net_income and principal as is necessary for the health education support and maintenance of spouse and decedent’s children any undistributed_income shall be accumulated and added to principal upon spouse’s death trust will continue for the benefit of son trust will terminate when son reaches age and the trust corpus is to be distributed to son at that time spouse the executrix of decedent’s estate allocated all of the assets of trust to trust and did not establish trust spouse in her capacity as executrix timely filed decedent's form_706 united_states estate and generation-skipping_transfer_tax return and listed all of decedent’s assets that passed outright to spouse and trust on schedule m trust was listed under qtip property with the result that decedent’s estate was deemed to have made an election under sec_2056 to treat trust as qualified_terminable_interest_property with the assistance of new counsel spouse discovered that the qtip_election for trust was not necessary to reduce decedent’s estate_tax liability to zero sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that the interest is included in determining the value of the gross_estate sec_2056 provides that a deduction is not allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail and a an interest in the property passes from the decedent to any person other than the surviving_spouse or the estate of such spouse and b by reason of such passing the person or his heirs or assigns may possess or enjoy any part of the property after the termination or failure of the interest passing to the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule contained in sec_2056 sec_2056 provides that in the case of qualified_terminable_interest_property qtip for purposes of sec_2056 the property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the plr-101419-13 property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable a qtip_election has transfer_tax consequences for the surviving_spouse sec_2044 provides that the value of the gross_estate will include the value of any property to which that section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of the property to the decedent under sec_2056 by reason of sec_2056 sec_2519 and b provide that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 a provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 in general under revproc_2001_38 2001_1_cb_1335 the service will treat a qtip_election as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where the decedent’s will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 plr-101419-13 in this case a qtip_election to treat the assets of trust as qtip was not necessary to reduce decedent’s estate_tax to zero that is the estate_tax liability would have been zero whether or not the election was made with respect to trust accordingly we rule that the qtip_election with respect to the value of the property passing to trust is null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the property held in trust will not be includible in the gross_estate under sec_2044 and spouse will not be treated as making a gift under sec_2519 if spouse disposes of the income_interest with respect to the property further the surviving_spouse will no be treated as the transferor of the property for gst tax purposes under sec_2652 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely associate chief_counsel passthroughs and special industries by _____________________________ lorraine gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
